Title: To Thomas Jefferson from Charles Willson Peale, 3 June 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Sunday. 3 June 1804
          
          The Baron requests me to present his compliments that he will do himself the pleasure to wait on you with Messrs. Bonpland & Montufar. Doctr Woodhouse also desires me to include his respects that he will also wait on you. Doctr Fothergill is not at present within, but I shall see him this afternoon—& I believe he will isteem your invitation, an honour not to be neglected—& therefore I answer for his attendance—
          Amediately after I have dined I will remove to the Tavern in your vicinity & there wait on you—
          with high respect yrs.
          
            C W Peale
          
        